Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 4-6 and 8-10 are currently pending. Claims 1 and 6 have been amended by Applicants’ amendment filed 05-10-2022. Claims 3, 7 and 11-20 have been canceled by Applicants’ amendment filed 05-10-2022. No claims have been added by Applicants’ amendment filed 05-10-2022.

Applicant's election with traverse of Group I, claims 1-10, directed to a method of quantitating a fungus on a plant; and the election of Species without traverse as follows: 
Species (A): wherein the fluorescently labeled primer is in an excess of about 4-fold to about 8-fold (claims 3); and
Species (B): for nucleic acid probes comprising nucleotide sequences SEQ ID NOS: 90-95, 100, 108, 113 and 118 such as those encompassed by claim 8 (claim 8), in the reply filed on October 24, 2021 is acknowledged.  

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 24, 2021.

Claim 3 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1, 2, 4-6 and 8-10 are under consideration to which the following grounds of rejection are applicable. 

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate provisional non-statutory double patenting rejections over US Patent Nos. 10501814; 10513745; 10767235; 10640835 and 10612075; and US Patent Application No. 16/819,564 filed on May 10, 2022 is acknowledged.

Information Disclosure Statement
	No information disclosure statement has been filed in the instant application. Applicants are reminded of their duty to disclose all information known to them to be material to the patentability as defined in 37 C.F.R. 1.56.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
The present application filed June 23, 2021 is a CIP of US Patent Application 15/916,062, filed March 8, 2018; which is a CIP of US Patent Application 15/388,561, filed December 22, 2016 (now abandoned); which claims the benefit of US Provisional Patent Application 62/271,371, filed December 28, 2015.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications including US Patent Application 15/916,062, filed March 8, 2018; US Patent Application 15/388,561, filed December 22, 2016; and US Provisional Patent No. 62/271,371, filed December 28, 2015 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “asymmetric PCR”; and “at least one fluorescent labeled primer pair comprising an unlabeled primer, and a fluorescently labeled primer”. Therefore, the priority date for the presently claimed invention is June 23, 2021, the filing date of US Patent Application 17/356,139. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 10, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Drawing Objection
	The objection to the drawings is withdrawn under 37 CFR 1.83(a) due to Applicant’s amendment of the drawings including Figures 1C and 1D, in the reply filed 05-10-2022.

Double Patenting
(1)	The provisional rejection claims 1, 2, 4-6 and 8-10 is rendered moot on the ground of non-statutory double patenting as being unpatentable over claims 1-27 of copending US Patent Application No. 16/819,564, due to Applicant’s filing of a terminal disclaimer on 05-10-2022.

(2)	The rejection of claims 1, 2, 4-6 and 8-10 rendered moot on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 10501814; 10513745; 10767235; 10640835 and 10612075, due to Applicant’s filing of a terminal disclaimer on 05-10-2022.


Maintained Objections/Rejections
Markush Objections
The objection to claim 9 is maintained due to the following informalities: Claim 9 recites the term “wherein the plant is a cannabis or a hemp, or a product derived therefrom”, such that claim 9 improperly states the intended Markush group, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the plant is selected from the group consisting of a cannabis or a hemp, and a product derived therefrom”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims  1, 2, 4-6 and 8-10 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “an excess of 4-fold to 8-fold” in lines 7-8 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 1 recites the broad range or limitation of “in excess of”, wherein the term “in excess of” encompasses numbers higher than recited (e.g., higher than 8-fold), while the claim also recites the narrower statement of the range or limitation of “4-fold to 8-fold”. Accordingly, the metes and bounds of the claim are not clear. 
Claims 2, 4-6 and 8-10 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC §§ 102/103
(1)	The rejection of claims 1, 2, 4-6 and 8-10 is maintained under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Press Release (Cannabis Business Executive, January 2017, 1-2; of record) as evidenced by Eggers et al. (Inform Magazine, April 2017, 1-11; of record).
Regarding claims 1, 2, 4-6 and 8-10, Press Release teaches that PathogenDx and Emerald Scientific have announced that the companies have entered a distribution agreement for the PDx-C test kits, the latest technology in microbial testing, wherein the PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, such that the combination of PathogenDx technology and manufacturing with Emerald’s distribution reach and customer support provides the cannabis industry with the most rapid and cost effective method to procure PDx technology (interpreting the distribution agreement, and offering customer procurement of the PDx technology as an offer to sell the technology including method; obtaining a sample; plant; fungus; yeast or mold; Aspergillus species; washing; encompassing asymmetric PCR, probe, and primer sequences as recited; and imaging, claims 1-6 and 8-10) (pg. 1, first full paragraph). Press Release teaches that the PDx technology provides a DNA based test that can detect multiple pathogens simultaneously, which enables cannabis producers to more rapidly move product through the supply chain; and that the PDx-C test kits will officially release the PDx-C kits at the Emerald Conference on February 2nd and 3rd in San Diego (interpreting the distribution agreement; kit release date more than a year prior to the filing date; and offering the technology to customers as offers to sell) (pg. 1, second full paragraph). Press Release teaches that several products will be coming to marker during 2017 including products for testing for pathogens in food, agriculture and water; and that because PathogenDx uses its proprietary low cost and flexible microarray technology, PDx can keep up with the ever-changing microbial testing requirements with little, few or no adjustments, wherein this gives PDx customers rapid flexibility, providing safety and surety to their clients, minimizing the costs of recalls and brand damage (interpreting providing PDx customers with the microarray technology as an offer to sell) (pg. 1, third full paragraph); wherein sample preparation is rapid and effective for all sample matrices encountered to provide a result, preferably, in less than 24 hours as evidenced by Eggers et al. (interpreted as inherently obtaining a sample; and isolating a sample) (pg. 2, first full paragraph); that in PCR, a well-defined DNA sequence is selectively copied, enzymatically, to produce as many as 1 billion identical copies of the original DNA sequence unique to the pathogen of interest, such that the availability of DNA sequence data for many microbial genomes makes it possible to rapidly design highly specific and sensitive qPCR-based tests for nearly all microbial pathogens; and that qPCR uses two primers and often, an internal probe, specific for the analyte of interest, wherein the sensitivity of qPCR is excellent, but that qPCR is difficult to multiplex as evidenced by Eggers et al. (interpreting PCR to encompass asymmetric PCR; and primers) (pg. 3, third and fourth full paragraphs; and pg. 5, first full paragraph);
wherein it is known that the microarray technology is based on the fabrication of a microarray such as a micro-scale matrix of nucleic acid probes linked to a surface such as a microscope slide and containing 100-10,000 nucleic acid probes, wherein many pathogens can be queried in parallel, and each surface-associated nucleic acid probe is designed to be specific for a DNA sequence unique to a specific pathogen as evidenced by Eggers et al. (interpreting the PDx-C microarray technology as inherently comprising primers as recited in claim 6, and probes as recited in claim 8) (pg. 5, second through fourth full paragraphs); wherein the PDx-C microarray test offers several distinct advantages by allowing ordinary DNA oligonucleotides to be printed onto standard glass slides to form panels of microarrays, which are fluidically isolated via a hydrophobic barrier coating (Fig. 1a), which reduces the cost of microarray manufacture by about a factor of 10; and that the simplified microarray technology comprises oligonucleotide probes allow hybridization to solution state target DNA at lab ambient temperature, such that the test is initiated by a PCR reaction which serves to amplify and dye-label specific microbial DNA segments in two reactions, the first amplifies the DNA regions of interest, and the second PCR reaction labels the regions with a  fluorescent dye that is detected by 2D image analysis as evidenced by Eggers et al. (interpreted as performing asymmetric PCR; hybridizing; washing; imaging and calculating) (pgs. 6 and 7, entire pages); and that the steps of sample processing include sample collection with tape pulls and washes, sample processing and enrichment, loci enhancement by PCR, labeling by PCR, amplicon binding to the microarray by hybridization including washing, and imaging and analysis, wherein the PDx-C microarray includes sequences to detect pathogens such as panels of bacteria, yeast and mold including E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus, MacConkey (bacterial), Sab Dex (fungal) was known in the art as evidenced by Eggers et al. (interpreted as obtaining a plant sample including fungus, yeast, mold, or Aspergillus species; isolating; performing PCR; washing; imaging and calculating; including control probes; and inherently encompassing asymmetric PCR, probe, and primer sequences as recited) (pg. 9, Figure and first full paragraph; and pg. 10, Table).
Although Press Release does not specifically exemplify each limitation of the method for quantitating a fungus on a plant as recited in instant claim 1, Press Release do teach a distribution agreement between PathogenDx and Emerald Scientific in regards to the PDx-C microarray, wherein the PDx-C microarray uses specific probes to detect pathogens including cannabis testing for E. coli, Salmonella enterica, Aspergillus flavus, Aspergillus niger, Aspergillus fumigatus species. Moreover, Figures 9, 10 and 16 of the instant published Specification, which exemplify the microarray system of the instant invention, are identical to figures and tables representative of the structure of the PDx-C microarray as evidenced by Eggers et al. (pgs. 4, 9 and 10; Figures and Table). It is noted that MPEP 2133.03(b)(II)(C) states that “[T]he determination of whether "the offered product is in fact the claimed invention may be established by any relevant evidence, such as memoranda, drawings, correspondence, and testimony of witnesses." RCA Corp. v. Data Gen. Corp., 887 F.2d 1056, 1060, 12 USPQ2d 1449, 1452 (Fed. Cir. 1989)”. Moreover, as stated in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, as noted in MPEP 2112.01(II), "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Additionally, MPEP 2112(I) indicates that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Moreover, MPEP 2112(V) indicates that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” It is noted that the Patent Office has no ability to make a determination as to whether the PDx-C microarray comprising probes for the detection of pathogens includes the structural elements as recited in instant claim 1 and, thus, the burden shifts to Applicant to show that the claimed and prior art products are not identical or substantially identical in structure or composition.
Thus, in view of the foregoing Press Release as evidenced by Eggers et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention, or in the alternative, the claimed process, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §§ 102/103 as anticipated by, or in the alternative, obvious over the art.	

Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the method of amended claim 1 is performs an asymmetric PCR in a single reaction, while the method of Press Release disclosed a two-step PCR approach (Applicant Remarks, pg. 14, last partial paragraph); (b) the at least one fluorescent labeled primer pair comprises an unlabeled primer and a fluorescently labeled primer, while Press Release does not utilize a single fluorescent labeled primer pair because Eggers discloses that two PCR reactions are required, the first to use an unlabeled primer pair and the second to use a fluorescently labeled primer pair to label the amplicons from the first PCR reaction (Applicant Remarks, pg. 15, first full paragraph); and (c) in claim 1, asymmetric PCR is performed, which relies on the ratio of primers om excess of 4-fold to 8-fold, and used in the single reaction, while Press Release is silent about the relative amounts of primers (Applicant Remarks, pg. 15, second full paragraph).
Regarding (a)-(c), it is noted that instant claim 1 is broadly recited, such that no specific plant, sample, fluorescent labeled primer pair, unlabeled primer pair, fungal nucleotide sequence, PCR conditions, method of obtaining, method of isolating, method of performing, method of hybridizing, fungus, method of washing, method of imaging, method of calculating, intensity, and/or fluorescent signal is recited in instant claim 1. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover: 
-	MPEP 2112(I) indicates that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
-	MPEP § 2112.01(I) indicates where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
-	MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  
-	MPEP 2113 states that “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  
-	MPEP 2112(V), “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product (underline added). Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
-	The courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Applicant’s assertion that the at least one fluorescent labeled primer pair comprises an unlabeled primer and a fluorescently labeled primer, while Press Release does not utilize a single fluorescent labeled primer pair because Eggers discloses that two PCR reactions are required, the first to use an unlabeled primer pair and the second to use a fluorescently labeled primer pair to label the amplicons from the first PCR reaction; and that Press Release is silent about the relative amounts of primers, is not found persuasive. As an initial matter, it is noted that instant claim 1 does not recite a single step asymmetric PCR reaction. Instead, instant claim 1 recites performing asymmetric PCR using primers as described. Nowhere does instant claim 1 indicate that the asymmetric PCR is carried out in a single step. Moreover, it is unclear whether Applicant’s asserted “single step” refers to a single cycle of PCR amplification, or whether Applicant refers to only one asymmetric PCR amplification reaction which includes multiple cycles of PCR amplification. Furthermore,
Press Release teaches:
PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract
and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, such that the combination of PathogenDx technology and manufacturing with Emerald’s distribution reach and customer support provides the cannabis industry with the most rapid and cost effective method to procure PDx technology; 

PathogenDxs’ mission is to deliver disruptive testing technology and solutions to the botanical, food and agricultural testing markets that provide breakthrough simplicity, and cost-effectiveness, at an adaptable scale for both large and small testing facilities; and

the technology offers growers, processors, producers, consumers and ancillary services within the botanical, food and agricultural markets real-time data/information pertaining to the quality of their product.

Eggers et al. teach:
microarray analysis of complex DNA mixtures includes methods such as qPCR or DNA sequencing; 

Sample processing comprising: sample collection and washing; sample processing including enrichment; loci enhancement by PCR; labelling PCR; amplicon binding to the microarray; and imaging and analysis software;

that qPCR uses two primers, and often an internal probe, which are specific for the analyte of interest; as well as, PCR is orchestrated as a sequential pair of reactions to be performed on each specimen; and

that the sensitivity of qPCR is excellent, and the time to result is more rapid than with culture-based tests (interpreting qPCR and NGS as encompassing asymmetric PCR including the use of unlabeled primers and fluorescently labeled primers). 

Assuming arguendo that asymmetric PCR is carried out in a “single step”, MPEP 2144.04(IV)(C) citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) indicates that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Thus, whether amplicons are labeled using two separate PCR reactions carried out using one with an unlabeled primer pair and one with a fluorescently labeled primer pair in different ratios, or whether a single PCR reaction is carried out using an unlabeled primer pair and a labeled primer pair in different ratios, the courts have held that the rearrangement of steps is prima facie obvious in the absence of unexpected results. Thus, depending upon the target nucleic acids of interest, one of ordinary skill in the art could clearly recognize, determine and/or select the appropriate PCR reaction and/or reaction conditions including primers (and appropriate ratios thereof), that are necessary to label amplicons. As noted in the instant as-filed Specification, qPCR is capable of amplification and detection of a DNA sample in less than an hour (See; pg. 2, lines 30-32). Accordingly, absent evidence of new or unexpected results stemming from the particularly recited order of steps, the claimed methods would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As previously indicated, the Examiner asserts that the method of the instant claims is anticipated by or, in the alternative, is obvious over Press Release as evidenced by Eggers et al. Thus, as provided in MPEP 2112(V), the Examiner requests that Applicant provide the sample processing procedure described by Eggers et al. for using the PDx-C microarray, such as the procedure provided to clients before the effective filing date of the claimed invention; as well as, a sequence listing of the nucleic acid probes and primers present on the PDx-C microarray. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC §103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and 
arguments filed 05-10-2022.

(2)	The rejection of claims 1, 2, 4-6 and 8-10 is maintained under 35 U.S.C. 103 as being unpatentable over unpatentable over McKernan et al. (F1000Research, 2016, 5(2471), 1-20; of record) in view of Zhang et al. (US Patent No. 8735067, issued May 27, 2014; of record) as evidenced by Tao et al. (Journal of Veterinary Diagnostic Investigation, 2009, 21, 623-632); and Kutyavin (Nucleic Acids Research, 2013, 41(20), 1-10); and Biomerieux ’14 (bioMerieux SA, 2014, 1-8; of record); and Biomerieux ’10 (bioMerieux SA, 2010, 1-6; of record); and Smit et al. (US Patent Application Publication No. 20190153508, published May 23, 2019; effective filing date November 22, 2017; of record); and Lightfood et al. (Atlas Journal of Biology, 2016, 292-294; of record).
Regarding claims 1, 2 (in part), 4, 5, 6 (in part), 9 and 10, McKernan et al. teach that plant-associated microbes can present risks of infectious illness for human end consumers, and that many plant-associated microbes can provide benefits for plant cultivation in terms of growth stimulation, insect of microbial resistance, or can simply be neutral passengers (interpreted as fungus, claims 1 and 4) (pg. 3, col 1; first full paragraph, lines 1-6). McKernan et al. teach that the microbiome of Cannabis leaves and flowers includes bacterial and fungi residing on the exterior surface of these tissues (epiphytes), as well as, those residing within the plant tissues (endophytes) (interpreted as plant samples; and Cannabis, claim 1 and 9) (pg. 3, col 1; first full paragraph, lines 6-9). McKernan et al. teach that studies on the Cannabis microbiome have identified several species of culturable endophytic fungi including Penicillium citrinum, Penicillium copticola, and several Aspergillus species (interpreted as Aspergillus species, claim 5) (pg. 3, col 1; last full paragraph, lines 1-4). McKernan et al. teach that Cannabis samples were derived from seven recently established indoor growth facilities in Massachusetts, Main, and Rhode Island, such that samples were prepared and placed into culture on 3M Petrifilm Rapid Yeast and Mold Count Plates, and Biomerieux TEMPO YM cards, wherein all samples but two were also analyzed using Biomerieux TEMPO AC cards to enumerate aerobic bacterial counts, and that for qPCR, Cannabis samples were place in Whirl-Pak bags and massaged in Trypticase Soy Broth, such that DNA was extracted using SenSATIVAx reagents, as described previously and eluted with ddH2O (interpreted as isolating nucleic acids from the sample; isolating DNA; quantifying by PCR; interpreting YM cards and AC cards as microarrays; inherently encompassing imaging to detect at least one fluorescent signal, and calculating the intensity of the fluorescent signal; and interpreting eluting as washing, claims 1 and 2) (pg. 3, col 2; last full paragraph, lines 1-15), wherein TEMPO YM cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the yeasts and molds present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’10 (pg. 1, col 2, first full paragraph); and wherein TEMPO AC cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the microorganisms present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’14 (pg. 1, col 2, first and second full paragraph). McKernan et al. teach that DNA samples extracted directly from Cannabis samples, or after growth on two culture-based platforms, were subjected to qPCR analysis, wherein quantitative PCR was performed using a commercially available TYM assay, or TAC assay to quantify microbial DNA, wherein all samples were subjected to next-generation sequencing and metagenomics analysis to enumerate the bacteria and fungi present before and after growth on culture-based media (interpreted as obtaining DNA samples; and PCR, claim 1) (Abstract, Methods; and pg. 4, col 1; first full paragraph), wherein it is known that genomes of C. sativa (recreational marijuana and hemp), C. indica (medical marijuana), and C. ruderalis (feral marijuana) can all be distinguished using an assay based on DNA sequence of ITS2 in plants as evidenced by Lightfoot et al. (Abstract). McKernan et al. teach that PCR is performed using DNA with forward and reverse primers including 16S amplicon targets by the MGC primers spanning the V3 and V4 region, wherein the amplicons from different fungal species are known to vary in size (interpreted as forward and reverse primers, claim 6, in part) (pg. 4, col 1; second and third full paragraphs). McKernan et al. teach that the proximity between cultivation and processing can lead to contamination of finished product such as emulsified oil or concentrated extracts containing water (interpreted as product that are an oil, claim 10) (pg. 11, col 1; first full paragraph, lines 10-12). McKernan et al. teach that several pathogenic or toxic bacterial and fungal species were identified in proportions of >5% of classified reads on the samples including Salmonella enterica, Aspergillus ostinanus, Clostridium botulinum, and Aspergillus syndowii (interpreted as fungus; mold and Aspergillus species, claims 1, 4 and 5) (Abstract, Results).
McKernan et al. do not specifically exemplify asymmetric PCR amplification; and a labeled primer in excess and an unlabeled primer pair (claims 1 and 2, in part); and probe sequences as recited in instant claim 8 (claim 8).
Regarding claims 1 (in part), 2 (in part) and 8, Zhang et al. teach an asymmetric PCR amplification method, wherein its special primer and application aims to provide a simple, effective PCR amplification for preparation of single-stranded product, such that the asymmetric PCR primer of the invention comprises some PCR primer pairs in which an unrelated nucleic acid sequence to target sequence to be detected is added onto 5’-terminal of one primer (Abstract, lines 1-7), wherein it is known that asymmetric PCR amplification can be carried out on target molecules from cells and tissues of all taxonomic classes including bacteria, plants, fungi, and animals as evidenced by Smit et al. (interpreting asymmetric PCR primers as inherently encompassing labeled primers, unlabeled primers, and a ratio of 4-fold to 8-fold, claim 1) (Abstract; and paragraph [0069], lines 1-6); and where it is known that the initial concentration of the Extended Primer is preferably in an excess of the concentration of Unextended Primer, such as about a 2-fold to 30-fold molar excess as evidenced by Smit et al. (paragraph [0082]). Zhang et al. teach that hybridization between target nucleic acids and probes immobilized on the surface of a biochip constitutes a central step in nucleic acid detection, wherein the target nucleic acid is typically amplified by PCR, denatured into a single-chain PCR products, which are in turn hybridized to probes, such that the hybridized product is then washed and detected, where because only one chain of the PCR product can hybridize to the probe, hybridization signals can be lost; and it was also found that the hybridization sensitivity of a single chain DNA is about 5 times higher than that of denatured double-stranded DNA (col 2, lines 47-60). Zhang et al. teach that to facilitate asymmetric amplification and generation of single chains, the concentration of the generic primers described is higher than that of the gene-specific primer pairs; and that asymmetric PCR amplification comprises: (i) pre-denaturation; (ii) a first phase of PCR amplification comprising one or more cycles of denaturation, annealing, and primer extension; and (iii) a second phase of PCR amplification comprising one or more cycles of denaturation, annealing, and primer extension, wherein one of the two primers in the primer pairs for primer extension has at its 5’ end an oligonucleotide tail having a sequence that is unrelated to the target sequence (interpreted as asymmetric PCR; and encompassing an excess of 4-fold to 8-fold ratio of primers, claims 1 and 2) (col 4, line 54-67). Zhang et al. teach that to balance the amplification efficiencies among the different target sequences, to facilitate asymmetric amplification, and the creation of single chains, also provided among the asymmetric PCR primers is a generic primer (interpreted as an unlabeled primer), wherein at least 8 continuous nucleotides that are the same as those in the oligonucleotide tail (interpreting asymmetric PCR primers as inherently encompassing labeled primers, unlabeled primers, and a ratio of 4-fold to 8-fold; and interpreting SEQ ID NOS: 6-10, for example, comprising a thymidine tail) (col 4, lines 48-53; and col 5, lines 40-41), wherein it is known that asymmetric PCR with Cy3-labled reverse primer and unlabeled forward primer at ratios of 1:1, 5:1, 10:1, 20:1 and 40:1 and then hybridized with prepared microarrays as evidenced by Tao et al. (pg. 627, col 1, first full paragraph). Zhang et al. teach in Table 3, the final concentration of the reactants in the PCR reaction system, wherein the final concentration of primers PMB-0201042 is 0.2 mol/L; PMB-0201002 is 0.2  mol/L; and PMB-040807 is 1 mol/L (interpreted as encompassing an excess of a primer concentration of 4-fold to 8-fold, claim 1) (col 8, lines 60-67; and col 9, lines 1-9), where it was known that the Angler assays of concentrations of reaction components conducted in asymmetric formats comprised the reverse primer applied in a 4-fold excess over the forward primer as evidenced by Kutyavin (pg. 3, Table 1). Zhang et al. teach that asymmetric PCR primers of the invention can be used for multiplex PCR amplification without the need for complicated optimization process (col 6, lines 11-13). Zhang et al. teach that certain primers have at their 5’ ends a TAMRA fluorescent label and probes having at their 5’ end a modifying amino group, wherein the fluorescent signals on the chips are detected using a GenePix4000B scanner (interpreted as hybridizing; washing; imaging; probes and primers; and primer comprising a fluorescent label, claims 1 and 2) (col 6, lines 61-65; and col 10, lines 10-12).
Although the combined references of McKernan et al. and Zhang et al. do not specifically exemplify the primer sequences as recited in claim 6, or the probe sequences as recited in claim 8, McKernan et al. do teach McKernan et al. teach that detection of plant-associated microbes such as Cannabis leaves and flowers including bacterial and fungi residing on the exterior surface of these tissues (epiphytes), or within the plant tissues (endophytes); the identification of several species of culturable endophytic fungi including Penicillium citrinum, Penicillium copticola, Clostridium botulinum, and several Aspergillus species; that samples were prepared and analyzed on Biomerieux TEMPO YM cards and Biomerieux TEMPO AC cards; qPCR of Cannabis samples, wherein TEMPO YM cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the yeasts and molds present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’10; and wherein TEMPO AC cards consist of a vial of culture medium and a card containing 48 wells, which are specific to the test such that the microorganisms present in the card reduce the substrate in the culture medium and cause a fluorescence signal to appear, which is then detected as evidenced by Biomerieux ’14; that quantitative PCR was performed using a TYM assay, or TAC assay to quantify microbial DNA; and that all samples were subjected to next-generation sequencing and metagenomics analysis to enumerate the bacteria and fungi present before and after growth on culture-based media, wherein it is known that genomes of C. sativa (recreational marijuana and hemp), C. indica (medical marijuana), and C. ruderalis (feral marijuana) can all be distinguished using an assay based on DNA sequence of ITS2 in plants as evidenced by Lightfoot et al. (Abstract); while Zhang et al. do teach asymmetric PCR amplification of target sequences to provide a simple, effective PCR amplification method for the preparation of single-stranded product, and the detection of target sequences, wherein the single-chain PCR products are hybridized to probes using gene-specific primers of bacterial 16S rRNA gene on a bacterial gene chip including Staphylococcus aureus, washed and the fluorescent label detected, wherein it is known that asymmetric PCR amplification can be carried out on target molecules from cells and tissues of all taxonomic classes including bacteria, plants, fungi, and animals as evidenced by Smit et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that, depending upon the plant and/or the bacteria, mold, fungus, and/or yeast under investigation, different primers can be used to amplify different target sequences within the sample of interest, and that an array of different probe sequences specific for different specific bacterial, fungi, molds and/or yeasts can be used to hybridize to the sample of plant material such as Cannabis plant material and/or for food safety testing including primers having SEQ ID NOS: 13, 15, 33, 133 and 135; and probes having SEQ ID NOS: 86-126 and 136-140.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of producing high yield of single chain products as exemplified by Zhang et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of analyzing Cannabis samples including qPCR as disclosed by McKernan et al. to include asymmetric PCR as taught by Zhang et al. with a reasonable expectation of success in improving hybridization efficiency and increasing hybridization signals to be detected because Zhang et al. teach that hybridizing a target nucleic acid amplified by PCR, that is subsequently denatured into a single-chain PCR product and used for hybridization to probes can result in loss of hybridization signals, such that the hybridization signal of single chain DNA to a probe is about five-times higher than that of denatured double-stranded DNA.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the PCR of McKernan in view of Zhang is not Applicant’s single step asymmetric PCR (Applicant Remarks, pg. 20, third full paragraph); (b) the combined references do not teach unlabeled primer and a fluorescently labeled primer that is in excess of 4 fold to 8 fold over the unlabeled primer (Applicant Remarks, pg. 20, last partial paragraph; and pg. 21, first partial paragraph); and (c) the TEMPO YM cards and TEMPO AC cards taught by McKernan are not arrays because no interaction or hybridization occurs with or on the surface of the wells or within the culture medium (Applicant Remarks, pg. 21, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1, and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Applicant’s assertion that the PCR of McKernan in view of Zhang is not Applicant’s single step asymmetric PCR, is not found persuasive. As an initial matter, it is noted that instant claim 1 does not recite a single step asymmetric PCR reaction. Moreover, it is unclear to the Examiner why Applicant believes that the asymmetric PCR exemplified by Zhang et al. is not the asymmetric PCR of the instant claims. Because Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that the combined references do not teach unlabeled primer and a fluorescently labeled primer that is in excess of 4 fold to 8 fold over the unlabeled primer, is not persuasive. It is noted that a difference in the ratio of labeled primer to unlabeled primer is a hallmark of an asymmetric PCR reaction. Zhang et al. teach: 
the asymmetric PCR primer comprises PCR primer pairs, wherein the PCR primer pairs comprise a first primer and a second primer; and that certain primers have at their 5’ end a TAMRA fluorescent label and probes having at their 5’ end a modifying amino group; and that different labeling methods and signal detection methods can be used to detect the hybridization signal and complete the detection of the target sequence including fluorescent detection (interpreted as primers comprising fluorescently labeled and unlabeled primers);

to facilitate asymmetric amplification and generation of single chains, the concentration of the generic primers described is higher than that of the gene-specific primer pairs; (interpreted as encompassing a primer concentration of 4-fold to 8-fold);

Table 3 provides the final concentration PCR reactants in the PCR reaction systems, wherein the final concentration of primer PMB-0201042 is 0.2 mol/L; PMB-0201002 is 0.2 mol/L; and PMB-040807 is 1.0 mol/L (interpreted as a primer concentration in excess of 4-fold to 8-fold); and

Moreover, with regard to asymmetric PCR, it is known that: 
(1)  the initial concentration of the Extended Primer is preferably in an excess of the concentration of Unextended Primer, such as about a 2-fold to 30-fold molar excess as evidenced by Smit et al.; 
(2)  asymmetric PCR with Cy3-labled reverse primer and unlabeled forward primer at ratios of 1:1, 5:1, 10:1, 20:1 and 40:1 and then hybridized with prepared microarrays as evidenced by Tao et al.; and 
(3)  Angler assays of concentrations of reaction components conducted in asymmetric formats comprised the reverse primer applied in a 4-fold excess over the forward primer as evidenced by Kutyavin.

Furthermore, assuming arguendo that Zhang et al. do not teach the excess as recited in instant claim 1, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to carry out asymmetric PCR using an excess of labeled primer over unlabeled primer including an excess of 4-fold to 8-fold to facilitate asymmetric amplification and generation of single chains, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See; MPEP 2144.05(II)(A)). Thus, the combined references of McKernan et al. and Zhang et al. teach all of the limitations of the claims.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1, and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that the TEMPO YM cards and TEMPO AC cards taught by McKernan are not arrays because no interaction or hybridization occurs with or on the surface of the wells or within the culture medium, is not found persuasive. As an initial matter, it is noted that the instant as-filed Specification does not define the term “microarray”. Moreover, instant claim 1 recites that hybridization is carried out on a “solid microarray support”. As noted supra, none of the references has to teach each and every claim limitation. McKernan et al. teach poly-hybridized Cannabis accessions; TYM platforms; TEMPO YM cards; and TEMPO AC cards; while Zhang et al. teach that hybridization between PCR products and probes is carried out on surfaces, membranes or other solid substrates including glass substrates (interpreted a solid microarray supports). Thus, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper. This is a new rejection necessitated by amendment of the claims in the response filed 05-10-2022.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to a natural phenomenon and an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 2, 4-6 and 8-10 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for quantitating a fungus on a plant, comprising: (a) obtaining a sample from the plant; (b) isolating from the sample, total nucleic acids; (c) performing on the total nucleic acids an asymmetric polymerase chain reaction (PCR) amplification reaction using at least one fluorescent labeled primer pair comprising an unlabeled primer, and a fluorescently labeled primer that is in an excess of 4-fold to 8-fold over the unlabeled primer, selective for a target fungal nucleotide sequence in the fungus to generate at least one fluorescent labeled fungal amplicon; (d) hybridizing the at least one fluorescent labeled fungal amplicons to a plurality of nucleic acid probes, each of said nucleic acid probes having a nucleotide sequence corresponding to a sequence determinant in the fungus, and each of said nucleic acid probes attached at a specific position on a solid microarray support; (e) washing the solid microarray support at least once; (f) imaging the solid microarray support to detect at least one fluorescent signal from the hybridized at least one fluorescent labeled fungal amplicons; and (g) calculating an intensity of the at least one fluorescent signal, said intensity correlating with a quantity of the fungus in the sample, thereby quantitating the fungus on the plant.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 2, 4-6 and 8-10 are directed to a natural phenomenon in the form of a natural correlation between nucleotide sequences from a plant sample and the presence, absence and/or quantity of a fungus on a plant; and an abstract idea including: (i) mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) in the form of imaging the solid microarray support; calculating an intensity of at least one fluorescent signal; correlating the intensity with quantity of the fungus in the sample; and quantitating the fungus on the plant; and/or (ii) the use of a generic computer that performs routine and conventional functions of implementing instructions of an abstract idea on a computer such as the steps of performing asymmetric PCR; imaging the solid microarray support to detect at least one fluorescent signal; calculating an intensity for at least one fluorescent signal; and quantitating the fungus on the plant. The claims recite the judicial exception of a natural phenomenon; and an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts (e.g., mathematical relationships, formula, equations, calculations) including carrying out asymmetric PCR, imaging, calculating, correlating and/or quantitating in the form of including imaging the solid microarray support; calculating an intensity of at least one fluorescent signal; and correlating the intensity with quantity of the fungus in the sample; and quantitating the fungus on the plant; and/or by using a generic computer and/or computer programs that perform routine and conventional functions including concepts (See; instant as-filed Specification, pgs. 14, 24, and 53 with regard to computers and computer programs). Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis, which asks if the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The instant invention is drawn to a method for quantitating a fungus on a plant comprising: (i) obtaining a sample from a plant; (ii) isolating total nucleic acids from the sample; (iii) performing asymmetric PCR amplification using primer pairs; (iv) hybridizing the amplicons to a plurality of nucleic acid probes; (v) washing the support; (vi) imaging the support; (vii) calculating the intensity of the fluorescent signals; (viii) correlating the quantity of the fungus in the sample; and (ix) thereby quantitating the fungus on the plant.
Thus, the claims are directed to a natural phenomenon in the form of a natural correlation between the presence of fungal nucleotide sequences in a plant sample, and the presence and/or quantity of the fungus on the plant; as well as, being directed to an abstract idea in the form of (i) mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) including imaging the solid microarray support; calculating an intensity of at least one fluorescent signal; and correlating the intensity with quantity of the fungus in the sample; and quantitating the fungus on the plant; and/or (ii) the use of a generic computer that performs routine and conventional functions of implementing instructions of an abstract idea on a computer such as the steps of performing asymmetric PCR; imaging the solid microarray support to detect at least one fluorescent signal; calculating an intensity for at least one fluorescent signal; and quantitating the fungus on the plant. Claim 1 recites, “performing asymmetric PCR amplification using primer pairs”; “imaging the solid microarray support to detect at least on fluorescent signal from the hybridized at least one fluorescent labeled fungal amplicons”; “calculating the intensity of the at least one fluorescent signal, said intensity correlating with a quantity of the fungus in the sample”; and “thereby quantitating the fungus on the plant”, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of 2, 4-6 and 8-10 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 2 recites “further comprising isolating a total DNA after step b, said step c comprising performing the asymmetric PCR amplification on the total DNA”; while claim 5 recites, “wherein fungus is an Aspergillus species”; These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the plant; the method of obtaining; the method of isolating; the sample (e.g., leaves, roots, stem, bark, flower, etc.); the total nucleic acids; the method of performing; the conditions for the asymmetric PCR; the fluorescently labeled primers; the unlabeled primers; the fluorescent labels; the fungal nucleotide sequences; the fungal amplicons and their length; the method of hybridizing; the nucleic acid probes; the solid microarray support (e.g., glass, polymer, metal, magnetic, column, gel, etc.); the method of washing; the method of imaging (e.g., microscope, 3D, IVIS, inverted, brightfield, Western blot, ELISA, etc.); intensity; method of calculating the intensity; method of measuring intensity; fluorescent signal; method of correlating; fungus; and/or the quantity thereof.
It is noted that method of quantitating a fungus on a plant is known in the art. The claims are merely applying a method manipulating data using well-known, conventional steps without adding a patent eligible application. The claim amounts to nothing more than instructions to apply the abstract idea, i.e. receive information, determine variables, assign elements, and carry out a computer-implemented method. For example, it was known that the microbiome of Cannabis leaves and flowers include bacterial and fungi residing on the exterior surface of these tissues (epiphytes), as well as, those residing within the plant tissues (endophytes); that studies on the Cannabis microbiome have identified several species of culturable endophytic fungi including Penicillium citrinum, Penicillium copticola, and several Aspergillus species; that Cannabis samples were derived from seven recently established indoor growth facilities in Massachusetts, Main, and Rhode Island, such that samples were prepared and placed into culture on 3M Petrifilm Rapid Yeast and Mold Count Plates, and Biomerieux TEMPO YM cards, wherein all samples but two were also analyzed using Biomerieux TEMPO AC cards to enumerate aerobic bacterial counts, and that for qPCR, Cannabis samples were place in Whirl-Pak bags and massaged in Trypticase Soy Broth, such that DNA was extracted using SenSATIVAx reagents, as described previously and eluted with ddH2O; and that PCR is performed using DNA with forward and reverse primers including 16S amplicon targets by the MGC primers spanning the V3 and V4 region, wherein the amplicons from different fungal species are known to vary in size as evidenced by McKernan et al. (F1000Research; pg. 3, col 1; first full paragraph, lines 6-9; pg. 3, col 1; last full paragraph, lines 1-4; pg. 3, col 2; last full paragraph, lines 1-15; and pg. 4, col 1; second and third full paragraphs); that asymmetric PCR is carried out using asymmetric PCR primers of the invention can be used for multiplex PCR amplification without the need for complicated optimization process, wherein certain primers have at their 5’ ends a TAMRA fluorescent label and probes having at their 5’ end a modifying amino group, wherein the fluorescent signals on the chips are detected using a GenePix4000B scanner was known in the art as evidenced by Zhang et al. (US8735067; col 6, lines 11-13 and 61-65; and col 10, lines 10-12); that the latest technology in microbial testing includes the PathogenDx product line enables Emerald Scientific clients to test cannabis flower, extract and infused products for E. coli, Salmonella, and Aspergillus simultaneously in six hours or less, providing the cannabis industry with the most rapid and cost effective method to procure PDx technology; and that the PDx technology provides a DNA based test that can detect multiple pathogens simultaneously, which enables cannabis producers to more rapidly move product through the supply chain was known in the art as evidenced by Press Release ( (pg. 1, first and second full paragraphs); and it was known that asymmetric PCR methods can be used to amplify nucleic acids from biological or environmental sources, such that target molecules can be from cells and tissues of all taxonomic classes including plants, wherein asymmetric PCR methods achieve the excess of a single strand through the use of primer pairs of different lengths, and a 2-fold to 30-fold molar excess of extended primer to Unextended primer; that samples include whole cells, cell constituents, and cell smears, such that the PCR products can be labeled with fluorescent labels for detection; and that the target nucleic acid molecules are from pathogens including: Mycobacterium tuberculosis, Mycobacterium, avium subsp paratuberculosis, Staphylococcus aureus (including methicillin sensitive and methicillin resistant Staphylococcus aureus (MRSA), Streptococcus pyogenes, Streptococcus pneumoniae, Streptococcus agalactiae, Haemophilus influenzae, Haemophilus parainjiiluezae, Moraxella catarrhalis, Klebsiella pneumoniae, Escherichia coli, Pseudomonas aeniginosa, Acinetobacter sp., Bordetella pertussis, Neisseria meningitidis, Bacillus anthracis, Nocardia sp., Actinomyces sp., Mycoplasma pneumoniae, Chlamydia pneumonia, Legionella species, Pneumocystis jiroveci, influenza A virus, cytomegalovirus, rhinovirus, Enterococcus faecium, Acinetobacter baumannii, Corynebacterium amycolatum, Enterobacter aerogenes, Enterococcus faecalis CI 4413, Serratia marcescens, Streptococcus equi, and Candida albicans as evidenced by Smits et al. (US20190153508; paragraphs [0010]-[0011]; [0082[; [0095]; and [0068]-[0070]). Thus, the steps of the method as recited were well known, purely conventional or routine in the art before the effective filing date of the claimed invention. The claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (See; MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES 
NOT qualify as eligible subject matter.  
Dependent claims 2, 4-6 and 8-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon or abstract idea of claim 85, significantly different. For example, claim 5 encompasses the methods of claim 1, wherein the fungus is an Aspergillus species, but they do not add anything that makes the natural phenomenon in claim 1 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 1, 2, 4-6 and 8-10 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Conclusion
Claims 1, 2, 4-6 and 8-10 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639